Citation Nr: 1743812	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  09-08 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable evaluation prior to October 5, 2015, and in excess of 10 percent thereafter, for cervical radiculopathy, left upper extremity (non dominant), associated with degenerative disc disease, cervical spine (now claimed as osteoarthritis cervical spine).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Mays, Associate Counsel




INTRODUCTION


The Veteran served in the U.S. Air Force from March 1975 to February 2003.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in WACO, Texas.

The Veteran was granted a 10-percent rating for cervical radiculopathy of the left upper extremity (non dominant) in a January 2016 rating decision.  Given such, the issue is listed as such on the title page to reflect the change.


FINDINGS OF FACT

1. The Veteran did not display symptoms of mild paralysis in the left upper extremity (non-dominant side) prior to October 5, 2015.

2.  After October 5, 2015, the Veteran does not display loss of motor skills or weakness and displays symptoms of only mild paralysis in the median nerve. 

3.  The Veteran's radiculopathy has been defined as "wholly sensory," with respect to numbness and tingling and is manifested by mild incomplete paralysis of the median nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 0 percent prior to October 5, 2015, for cervical radiculopathy of the left upper extremity associated with degenerative disc disease, cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.124a, Diagnostic Code (DC) 8515 (2016).

2.  The criteria for a rating in excess of 10 percent after October 5, 2015, for cervical radiculopathy of the left upper extremity associated with degenerative disc disease, cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.124a, DC 8515 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Statement of the Facts

In July 2003, the Veteran was granted entitlement to service connection for cervical radiculopathy of the left upper extremity at a noncompensable rate of zero percent.  In August 2007, the Veteran requested the claim be "reopened" as he was experiencing a dramatic increase in pain and discomfort in his neck, upper and lower back, and shoulder blades.   

The Veteran presented to a VA Peripheral Nerves Examination in December 2007.  His objective abnormalities of cervical sacrospinalis was noted as no spasms, left or right; no atrophy, left or right; guarding to the left, but not the right; pain with motion, left and right; tenderness, left and right; and weakness to the left, but not the right.  His elbow flexion (C5-C6); elbow extension, wrist flexion, wrist extension (C6, C7, C8); finger flexors (C7, C8, T1); finger abduction, thumb opposition (C8, T1), were all active movement against full resistance.  A detailed sensory exam revealed that the Veteran's upper extremities were normal upon vibration, pain (pinprick), light touch, and position sense.  A detailed reflex exam was normal at 2+ for the Veteran's biceps (C5-C6), triceps (C6-C8), brachioradialis (C5-C6), and finger jerk (C8-T1).  No diagnosis was rendered that pertained to the Veteran's neck. 

In a March 2008 rating decision, the Veteran's claim for an increase was denied with respect to radiculopathy of the upper left extremity because there was no evidence of incomplete paralysis of hand movements.  The Veteran filed a notice of disagreement (NOD) in June 2008.  The Veteran asserted that he was not properly evaluated during the last examination.

A VA magnetic resonance imaging (MRI) test accomplished in September 2008 showed some compromise of the nerve roots on the right side specifically, sections C5-C6, which the examiner determined may be related to arthropathy, broadly defined as any disease of the joints.  See Dorland Illustrated Medical Dictionary (32d ed. 2012).  The Veteran was scheduled for a VA peripheral nerves examination in November 2008, but he failed to report, as he was out of the country, in Qatar.  A Statement of the Case was issued in January 2009, and the Veteran perfected his appeal in March 2009 with the submission of a VA Form 9.  After receiving jurisdiction of the claim, the matter was remanded by the Board in May 2010 for a neurological examination.

A March 2011 VA examination indicated that the cervical spine revealed no sensory deficits from C3-C8.  There was no motor weakness and the left upper extremity reflexes reveal biceps jerk 2+ and triceps jerk 2+ and showed no signs of pathologic reflexes.  The examiner reported "[t]he upper extremities show no signs of pathologic reflexes.  The examination reveals normal cutaneous reflexes.  There are no signs of Cervical Intervertebral Disc Syndrome with chronic and permanent nerve root involvement."  

The Veteran was afforded a VA Peripheral Nerves Conditions Examination on October 5, 2015, wherein he was diagnosed with radiculopathy, cervicothoracic region.  The examiner opined that although the Veteran had been diagnosed with radiculopathy of the cervicothoracic region in 1989, current diagnosis revealed no weakness or paralysis in the cervical radiculopathies regions, which involved the C5, C6, C7, C8, and/or T11 nerve roots.  His symptoms consisted of moderate intermittent pain, moderate paresthesias and or dysesthesias, and mild numbness.  His muscle strength was normal for elbow flexion and extension; wrist flexion and extension; grip; and pinch.  There was no muscle atrophy, and his reflex of the biceps, triceps, and brachioradilias, were 2+, which was considered normal.  The sensory exam was normal for the shoulder area (C5), inner/outer forearm (C6/T1), and hand/fingers (C6-8).  The Phalen's sign and Tinel's sign were negative.  The only nerve affected was the median nerve, with incomplete paralysis.  No functional impairment was noted.  The examiner stated:

There is no weakness of hand movements.  The term "paralysis" refers to motor weakness, which does not exist in this case.  The diagnosis of radiculopathy, neurologically defined, is nerve root pathology, specifically affecting any or all of the roots in a particular region.  Cervical radiculopathies involve the C5, C6, C7, C8 and/or T1 nerve roots, because it is these roots that supply the upper limb.  A diagnosis of radiculopathy is based on objective findings - either weakness, reflex changes, or EMG evidence of root dysfunction, or a combination of these findings.

The examiner concluded that there was no median nerve injury from an objective basis.  However, the sensory complaints exhibited by the Veteran were in the median nerve.  The examiner opined that "[w]holly sensory dysfunction cannot be quantified and must be rated on the basis of the claimant's reported symptoms alone."  (C&P Examination October 2015).

The Veterans neck was evaluated again in an April 2016 Neck Conditions Disability Benefits Questionnaire (DBQ) and it was noted that the Veteran did not have radiculopathy.  His muscle strength was normal and there was no muscle atrophy.  A sensory examination at the C5, C6/T1, C6-C8 was normal.  His reflex exam was also normal, where the biceps, triceps, and brachioradialis were all noted as 2+. 

In a rating decision in January 2016, the Veteran's rating was increased from 0 percent to 10 percent, effective from October 5, 2015, for radiculopathy based on a finding of mild incomplete paralysis of the median nerve.


Merits of the Claim

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. pt. 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 
 
It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  A coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2016).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2016).  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994). 

The Veteran asserts that his cervical radiculopathy of the left upper extremity is not rated appropriately.  The applicable rating criteria are contemplated under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8515.  The terms "major" and "minor" are used in the rating criteria to refer to the dominant or non-dominant upper extremity.  38 C.F.R. § 4.69 (2016).  The October 2015 Neuro Peripheral Nerves Examination report reflects that the Veteran is right-hand dominant.  Therefore, his left upper extremity is evaluated as minor.  Based on DC 8515, a 10-percent rating is warranted for mild incomplete paralysis of the median nerve in the minor extremity; a 20-percent rating for moderate incomplete paralysis in the minor extremity; and a 40-percent rating for severe incomplete paralysis in the minor extremity.  Id.  Complete paralysis of the medial nerve warrants a 60-percent rating in the minor extremity. 

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  See 38 C.F.R. § 4.124a, Note at Diseases of the Peripheral Nerves.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

Complete paralysis occurs where the hand was inclined to the ulnar side, the index and the middle fingers were more extended that normally, there was considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand), pronation was incomplete and defective, there was the absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, the index and middle fingers remained extended, cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm and flexion of wrist was weakened and there was pain with trophic disturbances.  Id.

In the instant case, the Veteran has been given various staged ratings for different periods of his disability.  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant stages are indicated below.

Prior to October 5, 2015

During this rating period, which extends from August 2007 to October 2015, the evidence does not substantiate that an increased compensable rating is warranted, as the Veteran has not suffered mild paralysis or other signs of median nerve damage.  Notably, in his claim for increase in August 2007, the Veteran stated that he experienced a dramatic increase in pain and discomfort in the area surrounding the base of his neck, upper and lower back and shoulder blades, and he was afforded a peripheral nerves examination in December 2007.  The examiner reported that there was pain associated with the Veteran's disability; however, there were no sensory deficits found.  No mention was made as to radiculopathy.  The Veteran was evaluated in a March 2011 VA neurological examination, while the examiner noted that there was pain associated with the Veteran's disability, still no sensory deficits were found and no evidence of disability to the peripheral nerve roots.

Again, in 2013 occupational therapy notes reflect that the Veteran did experience pain in his left upper extremity.  However, clinical notes from this time refer to the Veteran's condition as "bursitis," and not as radiculopathy.  As the pain was attributed to other causes and there existed no evidence of radiculopathy in the region, the rating criteria was not satisfied.

All in all, at no time during this rating period did the Veteran exhibit symptoms of mild incomplete paralysis.  Significantly, the initial rating was afforded based on a 1998 reference to radiculopathy of the upper region.  However, subsequent medical examinations during this rating period do not show radiculopathy of that region.  As stated, there is evidence that the Veteran experienced pain, however, to warrant an increased disability rating, incomplete paralysis requires a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve.  The record does not reflect such here. 

The Board has evaluated whether the Veteran's symptoms implicate consideration of a 20, 40, or 60 percent rating.  However, due to the nature of this diagnostic code, which is successive, and where the 60 percent rating requires complete paralysis, which has not been established based on this record, and where the Veteran does not satisfy the next higher rating, based on the aforementioned discussion, consideration of a rating higher than 10 percent is not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a compensable rating for radiculopathy of the left upper extremities.  38 U.S.C.A. § 5107(b) (West 2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

After October 5, 2015

The Veteran is currently awarded a rating of 10 percent from October 2015.  The Board has reviewed the evidence of record and finds that a rating of 10 percent, and no higher, is warranted where an October 2015 VA Peripheral Nerves Conditions examination, reflects that the Veteran had incomplete paralysis that was wholly sensory.  This is in line with VA regulation, which requires that the Veteran be assigned a minimum or moderate rating if the Veteran's incomplete paralysis is wholly sensory.  See 38 C.F.R. § 4.124a.  Furthermore, while the Board notes that the Veteran at times had symptoms, such as pain and paresthesias and/or dysesthesias, that were described as moderate, the examiner found that the Veteran's disability picture was still mild.  Importantly, the examiner found the Veteran's numbness as mild, and less than six months after this examination, the Veteran's neck was evaluated again in April 2016, and there was no evidence of radiculopathy.  As such, a rating above 10 percent is not warranted.

The Board notes that the Veteran suffers from various disabilities of his spine, to include arthritis or osteoarthritis.  Importantly, the Veteran has already been service-connected for osteoarthritis of the cervical spine and degenerative arthritis.  

The Board has also considered the Veteran's lay statements for both periods, pre- and post-October 2015, and while the Board finds the Veteran credible to report his symptoms, such as pain and numbness.  However, his statements are not competent evidence as to a specific level of disability according to the appropriate diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Evidence concerning the nature and extent of the Veteran's radiculopathy has been provided by the medical personnel who have examined him at various times during the current appeal and who have rendered pertinent opinions in conjunction with the physical evaluations.  The medical findings as provided in the examination reports directly address the criteria under which this type of disability is evaluated.  The Board, therefore, finds the medical findings to be of a greater probative value as to the current severity of the Veteran's disability than his statements.

The Board has evaluated whether the Veteran's symptoms implicate consideration of a 20, 40, or 60 percent rating.  However, due to the nature of this diagnostic code, which is successive, and where the 60 percent rating requires complete paralysis, which has not been established based on this record, and where the Veteran does not satisfy the next higher rating, based on the aforementioned discussion, consideration of a rating higher than 20 percent is not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for radiculopathy of the left upper extremities.  38 U.S.C.A. § 5107(b) (West 2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

1.  Entitlement to an evaluation in excess of 0 percent prior to October 5, 2015, for radiculopathy of the left upper extremity is denied. 

2.  Entitlement to an evaluation in excess of 10 percent from October 5, 2015, for radiculopathy of the left upper extremity is denied.






____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


